DETAILED ACTION
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claims could either not be found or was not suggested in the prior art.  
Regarding claim 1, the subject matter not found was a method in which a measured electrocardiogram is used to identify a rhythmic pattern over a time interval corresponding to a present cardiac cycle length and a preceding cardiac cycle length, the identified rhythmic pattern is used to determine a classification of particular locations of the heart as either a regular rhythm or an arrhythmia, and overlaying a graphical representation of the classified locations onto an anatomical map of the heart, wherein the locations classified as having a regular rhythm are represented by a different graphical pattern than the locations classified as showing arrhythmia, in combination with the other remaining steps in the claim.
Regarding claim 6, the subject matter not found was, mutatis mutandis, a system comprising a processor configured to carry out the method described in relation to claim 1 above, in combination with the other remaining limitations in the claim.
The most relevant prior art of record appears to be those references cited which relate to providing isochronal mapping of the heart such as US 2017/0209059 A1 to Nabutovsky et al.; US 2016/0073913 A1 to Francis et al.; US 2015/0126841 A1 to Ghosh; and US 2004/0243012 A1 to Ciaccio et al. These references differ notably in that the provided graphical encoding which is overlaid on an anatomical map of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305.  The examiner can normally be reached on Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER A. FLORY
Primary Examiner
Art Unit 3792



/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        

15 January 2021